UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7049


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

EVERETTE BRYANT LAW,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:93-cr-00066-jlk-1)


Submitted:    October 29, 2008              Decided:   November 17, 2008


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everette Bryant Law, Appellant Pro Se. Stephen Urban Baer,
Donald Ray Wolthuis, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Everette    Bryant     Law       appeals   the   district     court’s

orders denying him a reduction of sentence under 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008), and denying his motion

for reconsideration.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Law, No. 7:93-cr-

00066-jlk-1 (W.D. Va. May 6, 2008; June 16, 2008).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials     before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2